Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
 
This application contains claims directed to the following patentably distinct species:

I.	Claims 1-14 are drawn to a method for generating an overlay display for the frame, wherein said generating is based on an execution of a non-private task on a non-trusted device and based on an execution of a private task on a trusted device, wherein the private task and the non-private task are determined based on the privacy policy.

II.	Claims 15-20 are drawn to a system to determine a trust score for each execution environment of one or more execution environments; based on the trust score of an execution environment and based on the privacy policy, determine a set of skins to be executed by the execution environment.

2.	 The species are independent or distinct because they are patentably distinct from each other and non-overlapping in scope. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:

3.	Species I require generating an overlay display for the frame, wherein said generating is based on an execution of a non-private task on a non-trusted device and based on an execution of a private task on a trusted device, wherein the private task and the non-private task are determined based on the privacy policy. The search of the art requires distinct & separate keywords in order for such search to be considered thorough and complete.  The search terms applied to such species will not be applicable to the other species.  

   
4.	The Examiner notes that art applicable to one species will not necessarily apply to any other species for the reasons stated supra.  It is incumbent upon the Examiner to search using specific keywords relevant to the species that are only going to apply to the chosen species; also the Examiner would be required to search non-overlapping areas of classifications to reasonably search the species.  As a whole, the quantities of keywords and classifications are numerous. 

6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.


7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors in no longer an inventor of at least one claimremaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432